OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, and the certified question not answered upon the ground it is unnecessary.
In this child support proceeding, the courts below correctly held that the Commissioner of Social Services was not required to prove that the award of public assistance to the mother was justified. The father suggested that he could bear the burden of proving that the mother had undisclosed resources available for support of the child, but failed to make an adequate offer of proof on this issue.
Chief Judge Lippman and Judges Cipaeick, Geapfeo, Read, Smith, Pigott and Jones concur in memorandum.
*848On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, etc.